DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
This communication is in response to the Applicant’s amendment filed on 09/14/2021. Claims 1-6, 9-18 and 20-23 are pending. No changes have been made to previously pending rejected claims.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


Claims 1-6, 9-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quast et al. (US 20130208140 A1) hereinafter “Quast” in view of Hsu et al. (US 20110026771 A1) hereinafter “Hsu”.

Regarding to claim 1 (Previously Presented), Quast discloses an image processing method, the image processing method (0027 and 0036; Figures 4 and 5; “image-stitching” and “processing unit”) comprising: 
acquiring images from at least two camera devices (0019-0020 and 0025; Figures 1-4; ‘image sensors 11-14’; “[0019] FIG. 1 illustrates an example top view of an example vehicle 10 including a plurality of image sensors 11, 12, 13, and 14 (which could be one or more cameras) for monitoring the surroundings of the vehicle.”; “[0020] … The side image sensors 12 and 14 may be arranged at a side minor of the vehicle 10 to provide images of the areas B and D extending to the right and left of the vehicle, respectively…”; wherein the images acquired from two or more of the four cameras either of the four images sensors that are installed in the surrounding of the vehicle); 
changing an output image from a first target image of a first mode to a second target image of a second mode to output the second target image of the second mode, as the first mode is changed to the second mode, the first target including an image from at least one of the at least two camera devices (0020-0022, 0027 and 0041; Figures 1-2 and 4-5); 
adjusting brightness of the second target image based on the second target image (0020-0022, 0030 and 0032; Figures 1 and 4); 
collecting brightness information from the second target image, the second target image being a stitched image including parts of two or more images stitched together from the images acquired from the at least two camera devices (0030-0031, 0021-0024; Figures 2 and 4; “[0030] … The brightness correction factors may be calculated such that, after the change, local brightness values calculated for substantially corresponding image regions of images provided by two adjacent image sensors at least approximately match. A visualization unit 40 may be provided for stitching the intensity modulated images provided by the image sensors together to generate one surround view image.”); and 
adjusting exposure time of the at least two camera devices based on the brightness information collected from the stitched image (0030-0031, 0021-0024; Figures 2 and 4), wherein the stitched image is acquired from the at least two camera devices (Figures 2 and 4; wherein each of the four imaging sensors (11-14) having different point of view).
Quast failed to disclose exclusively converting the images prior to stitching the extraction region, and the converted image versions having a different point of view with respect to the at least two camera devices.
Hsu, in the same field of endeavor, shows that converting and stitching the extraction regions of the images to output a stitched and converted target image, in which brightness of the stitched and converted target image is adjusted according to the first brightness information (0032, 0039; Figures 4 and 7; wherein the image 36 is converted to 38 and 34 is converted to 40 before stitching to make the bird’s eye view),
collecting second brightness information from the stitched and converted target image and adjusting exposure times of the at least two camera devices based on the second brightness information (0032, 0039; Figures 4 and 7), 
wherein the stitched image is based on converted image versions of the images acquired from the at least two camera devices (0032, 0039; Figures 4 and 7), the converted image versions having a different point of view with respect to the at least two camera devices (0032, 0039; Figures 4 and 7; wherein the converted images 38 and converted image 40 has different point of view with respect to front camera view and right camera view, i.e., two different view camera devices).
Hsu: [abstract]), and to yield a predictable result. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). The Examiner is not proposing a bodily incorporation of Quast prior art and Hsu prior art, rather the Examiner is combining the methodology of Hsu prior art to the teaching of Quast prior art.


Regarding to claim 2 (Previously Presented), Quast further shows the image processing method according to claim 1, further comprising outputting the second target image with adjusted brightness (0020-0022, 0027 and 0041; Figures 1-2 and 4-5). 


Regarding to claim 3 (Previously Presented), Quast further shows the image processing method according to claim 1, wherein brightness of the second target image is adjusted through adjustment of brightness of the image acquired by the at least two camera devices for configuring the second target image (0020-0022, 0027 and 0041; Figs 1-2 and 4-5).


Regarding to claim 4 (Previously Presented), Quast further shows the image processing method according to claim 1, 
wherein the first target image and the second target image include an image of a first camera device among the at least two camera devices (0021-0024, 0029-0030 and 0032; Figures 1-2), and 
wherein an exposure time of the first camera device in the first mode and an exposure time of the first camera device in the second mode are different from each other (0021-0024, 0029-0030 and 0032; Figures 1-2). 


Regarding to claim 5 (Previously Presented), Quast further shows the image processing method according to claim 1,
wherein the first target image and the second target image include images of two or more camera devices among the at least two camera devices (0021-0024, 0029-0030 and 0032; Figures 1-2), and 
wherein exposure times of the two or more camera devices in the first mode and exposure times of the two or more camera devices in the second mode are different from each other (0021-0024, 0029-0030 and 0032; Figures 1-2). 


Regarding to claim 6 (Previously Presented), Quast further shows the image processing method according to claim 1, 
wherein the first target image in the first mode is an image converted or stitched based on the images acquired by the at least two camera devices (0021 and 0030; Figures 2 and 4). 


Regarding to claim 9 (Original), Quast further shows the image processing method according to claim 1, wherein at least a portion of the first target image in the first mode overlaps a portion of the second target image in the second mode (0019 and 0022; Figure 1). 


Regarding to claim 10 (Previously Presented), Claim 10 recites limitations similar to those have been addressed in the rejection above and have been rejected for the same reasons of obviousness. 


Regarding to claim 11 (Previously Presented), Quast discloses an image processing method supporting multiple modes, in a method of displaying stitched and converted target image, the image processing method (0027 and 0036; Figs. 4 and 5; “image-stitching” and “processing unit”), comprising: 
acquiring images from at least two camera devices (0019-0025; Figures 1-4; ‘image sensors 11-14’; “[0019] FIG. 1 illustrates an example top view of an example vehicle 10 including a plurality of image sensors 11, 12, 13, and 14 (which could be one or more cameras) for monitoring the surroundings of the vehicle.”; “[0020] … The side image sensors 12 and 14 may be arranged at a side minor of the vehicle 10 to provide images of the areas B and D extending to the right and left of the vehicle, respectively…”; wherein the images acquired from two or more of the four cameras either of the four images sensors that are installed in the surrounding of the vehicle); 
determining extraction regions of the images according to a mode (FIG. 4; areas in Figure 4); 
collecting first brightness information in the extraction regions (0024 -0025; Figure 4); 
stitching the extraction regions of the images to output a stitched and converted target image, in which brightness of the stitched target image is adjusted according to the first brightness information (0020-0022, 0027 and 0041; Figures 1-2 and 4-5),
collecting second brightness information from the stitched target image and adjusting exposure times of the at least two camera devices based on the second brightness information (0030-0031, 0027, 0021-0024; Figures 2 and 4; “[0030] … The brightness correction factors may be calculated such that, after the change, local brightness values calculated for substantially corresponding image regions of images provided by two adjacent image sensors at least approximately match. A visualization unit 40 may be provided for stitching the intensity modulated images provided by the image sensors together to generate one surround view image.”), 
wherein the stitched image is based on converted image versions of the images acquired from the at least two camera devices (Figures 2 and 4; wherein each of the four imaging sensors (11-14) having different point of view).
Quast failed to disclose exclusively converting the images prior to stitching the extraction region, and the converted image versions having a different point of view with respect to the at least two camera devices.
Hsu, in the same field of endeavor, shows that converting and stitching the extraction regions of the images to output a stitched and converted target image, in which brightness of the stitched and converted target image is adjusted according to the first brightness information 0032, 0039; Figures 4 and 7; wherein the image 36 is converted to 38 and 34 is converted to 40 before stitching to make the bird’s eye view),
collecting second brightness information from the stitched and converted target image and adjusting exposure times of the at least two camera devices based on the second brightness information (0032, 0039; Figures 4 and 7), 
wherein the stitched image is based on converted image versions of the images acquired from the at least two camera devices (0032, 0039; Figures 4 and 7), the converted image versions having a different point of view with respect to the at least two camera devices (0032, 0039; Figures 4 and 7; wherein the converted images 38 and converted image 40 has different point of view with respect to front camera view and right camera view, i.e., two different view camera devices).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to combine the teachings of Hsu of the Obstacle Determination System And Method Implemented Through Utilizing Bird's-eye-view Images in to brightness adjustment system of the surrounding view system, i.e. birds eye view, of Quast in order for a surrounding bird's-eye-view image of an appropriate visual angle can be produced quickly and a position of said obstacle is marked on said surrounding bird's-eye-view image (please see, Hsu: [abstract]), and to yield a predictable result. 


Regarding to claim 12 (Previously Presented), A non-transitory computer-readable recording medium claim 12 is drawn to the computer-readable recording medium of using the corresponding to the image processing method of using the same as claimed in claim 1. Therefore, computer-readable recording medium claim 12 correspond to the image processing method claim 1, and is rejected for the same reasons of obviousness as used above.
Regarding to claim 13 (Previously Presented), Device claim 13 is drawn to the device corresponding to the method of using same as claimed in claim 11. Therefore, device claim 13 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used above.


Regarding to claim 14 (Previously Presented), Claim 14 has limitations similar to the limitations addressed in the rejection to claim 11. Therefore, claim 14 is rejected for the same reasons of obviousness as the rejection used above. 


Regarding to claim 15 (Previously Presented), Quast further shows the image conversion and stitching device according to claim 13, wherein the processing system makes the image conversion and stitching device further to receive at least one image datum acquired from the at least two camera devices (0031). 


Regarding to claim 17 (Previously Presented), Apparatus claim 17 is drawn to the device corresponding to the method of using same as claimed in claim 11. Therefore, apparatus claim 17 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used above.


Regarding to claim 20 (Previously Presented), Quast further shows the image processing unit according to claim 17, wherein the adjuster transmits, to the brightness controller, the amount of change or the rate of change occurring in adjustment of the exposure 0021- 0024, 0029-0030 and 0032; Figures 1-4).




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Quast in view of Hsu as applied to claims 1, 11, 13 and 15 above, in view of Ihlenburg et al. (US 20140152778 A1) hereinafter referred to as “Ihlenburg”.

Regarding to claim 16 (Previously Presented), Quast in view of Hsu shows the image conversion and stitching device according to claim 15 as shown in the rejections to claims 11, 13 and 15 above, but failed to discuss wherein the processing system is further configured to control the image conversion and stitching device further to perform color interpolation and first image processing with respect to a Bayer pattern to output an image, when the at least one image datum is received in the Bayer pattern. 
Ihlenburg, however, in the same field of endeavor shows wherein the processing system is further configured to control the image conversion and stitching device further to perform color interpolation and first image processing with respect to a Bayer pattern to output an image, when the at least one image datum is received in the Bayer pattern (0031-0034; figs. 5 and 6). 
It would have been obvious to the person of having ordinary skilled in the art to combine the teaching adjusting of the exposure time in camera control of Ihlenburg into Quast in view of Hsu .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Quast in view of Hsu as applied to claims 11 and 17 above, in view of Lu et al. (US 20140327774 A1) hereinafter “Lu”.

Regarding to claim 18 (Previously Presented), Quast in view of Hsu shows the image processing unit according to claim 17 as shown the rejection above to claims 11 and 17, but failed to show the system further comprising an image processor configured to selectively perform an operation such as color interpolation or demosaicing, color correction, gamma correction, color space conversion, and edge enhancement with respect to a Bayer pattern transmitted from at least one camera device among at least two camera devices to output the at least one image.
Lu, however shows, in the same field of endeavor, the image processing unit according comprising an image processor configured to selectively perform an operation such as color interpolation or demosaicing, color correction, gamma correction, color space conversion, and edge enhancement with respect to a Bayer pattern transmitted from at least one camera device among at least two camera devices to output the at least one image (0017 and 0019).
It would have been obvious to the person of having ordinary skilled in the art to combine the teaching adjusting of the exposure time in camera control of Lu into Quast in view of Hsu to yield a predictable result and obtain better and enhanced picture quality.




Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 
Applicant argued that either Quast or Hsu taken solely or combined failed to discuss the limitations of claim 11 recites
Independent claim 11 recites: 
“[a]n image processing method supporting multiple modes, in a method of displaying a stitched and converted target image, the image processing method comprising: 
acquiring images from at least two camera devices; 
determining extraction regions of the images according to a mode; 
collecting first brightness information on the extraction regions; 
converting and stitching the extraction regions of the images to output the stitched and converted target image, in which brightness of the stitched and converted target image is adjusted according to the first brightness information; and 
collecting second brightness information from the stitched and converted target image and adjusting exposure times of the at least two camera devices based on the second brightness information, 
wherein the stitched and converted target image is based on converted image versions of the images acquired from the at least two camera devices, the converted image versions having a different point of view with respect to the at least two camera devices” (emphasis added). 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant’s remark on pages 8-11 (mainly page 9) that “In further contrast to claim 11, Quast does not teach or suggest the specifics of collecting second brightness information from the stitched and converted target image, in which the stitched and converted target image is based on converted image versions of the images acquired from the at least two camera devices, the converted image versions having a different point of view with respect to the at least two camera devices, nor does Quast teach or suggest using the second brightness information to adjust exposure times of the at least two camera devices. Examiner disagrees. Quest teaches the adjusting exposure in stitching operation (please see, 0030; “[0030] The BAS may further include an intensity modulation unit 30 which may be configured to adjust the brightness of each image A, B, C, and D locally in such a manner that, after the adjustment, local brightness values calculated for substantially corresponding image regions (e.g., regions IA1 and IB1 in FIG. 4) of images provided by two adjacent image sensors (e.g., image sensor 11 and 12) at least approximately match. The local brightness value may be calculated by averaging the brightness of the pixels located within the mentioned image regions (e.g., by calculating the average brightness of regions IA1, IA2, etc.). Two substantially corresponding image regions (e.g., regions IA1 and IB1) of images (e.g., images A and B) provided by two adjacent image sensors (e.g., image sensors 11 and 12) may be located in marginal regions of the respective images and represent the same or substantially similar part of the surrounding area. In accordance with one example implementation, gray scale images A', B', C', and D' may be provided for locally adjusting the brightness of the images A, B, C, and D, respectively, by modulating the images A, B, C, and D with corresponding gray scale images A', B', C', and D'. The gray scale images A', B', C', and D' may be calculated using interpolation and previously determined local brightness correction factors, which may be calculated for defined image regions (e.g., IA1-IA4, IB1-IB4, etc.) located in the marginal regions of the images. The brightness correction factors may be calculated such that, after the change, local brightness values calculated for substantially corresponding image regions of images provided by two adjacent image sensors at least approximately match. A visualization unit 40 may be provided for stitching the intensity modulated images provided by the image sensors together to generate one surround view image. (emphasis added)”)
Applicant argument that Quest failed to teach or suggest the limitation of claim 11 is not persuasive. Applicant further argument regarding Hsu is also not persuasive. Hsu is used to cure the deficiencies of Quest. Applicant’s argument is directed to the limitations taught by the primary reference (Quest), therefore, there was no need to address those limitations on the secondary reference.  Applicant has no further argument regarding to the rest of rejected claims.
Therefore, Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baldwin et al. (US 10021295 B1) disclosed adjusting the exposure on the stitched image (please see, Column 8 line 42 – column 9 line 30; Figure 2; “(33) Other approaches include improving the signal-to-noise ratio of portions of the panorama image through image stacking. As described, images obtained in low light settings may be noisy. In accordance with various embodiments, image stacking can be performed to improve the signal-to-noise ratio for those images. For example, in low light settings, the user is presented a visual cue to pan more slowly to obtain additional images. Additionally, the frame rate can be adjusted to capture additional images. The remote server can align the images for the low light sections and the pixel values for corresponding locations in the adjacent images can be combined (e.g., averaged, interpolated, etc.). Combining pixel values for corresponding locations can include receiving as input two substantially similar sized images, and generating as output a third image of the same size as the first two, in which each pixel value of the third image is the sum of the values of the corresponding pixel from each of the two input images. In the case where the pixel values in the input images are vectors rather than scalar values (e.g., for color images), then the individual components (e.g., red, blue and green components) can be added separately to generate the output value. It should be noted that other methods and/or algorithms can be used to combine pixel values, and the embodiments disclosed herein are not meant to be taken as limiting. For example, a summing algorithm can be used, where the output image is the sum of the input images. An averaging algorithm can be used, where the output image is the average of the input images. A median algorithm can be used, where the output image is the median of the input images at each pixel. A minimum or maximum reject algorithm can be used, where the output image is the average of the input images, excluding the minimum, maximum, or both, respectively, at each pixel.”, “(34) Thereafter, the panorama image can be provided to the computing device. The user can be presented a prompt on whether to accept, save, or discard the panorama image. The accepted (and in some instances the discarded) image can be stored on the computing device and/or the remote server, such as in a database located on or separate from the remote server. In accordance with an embodiment, the images stored on the remote server can be made accessible to the computing device. For example, the user may have created an account with a service that provides a cloud-based photo album, and the user can decide to store certain images in the cloud-based photo album. Alternatively, when the user accesses the remote server, such as to access a cloud-based photo album, the device created subsampled panorama can serve as a key to the full resolution panorama sequence, which can then be downloaded to the computing device. In some embodiments, a subsampled version of the panorama sequence may be communicated to the user's device (while a full resolution version of the panorama sequence is stored at the remote server). This is useful in the situation where the user's device does not have the ability to display a high resolution image.”; Column 11 lines 25 – 42; Figure 5; “(39) Other approaches can be used as well in managing the capture and/or presentation of images. For example, a user operating a device in a panorama mode can be presented the entire image being captured at the highest scale possible by filling the entire display element with the image and dynamically scaling down the image as the user continues to add to the panorama. Depending on the orientation of the device, screen dimensions, and direction of the panorama being captured, one of the height or width is scaled down as the panorama image is obtained. For example, as shown in example 500 of FIG. 5(a), a portable computing device 502 is being used to capture a panorama image of a boat. The portable computing device can include, for example, a camera and an interface 504 (e.g., a display element) that displays the field of view of the camera. The device can be aimed in different directions and the interface can display an image or video of the current/active field of view being captured by the camera. “)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482